Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.
 	As directed by applicant, claims 1, 12, and 22 have been amended and no claims have been  added or cancelled.  Thus, claims 1-32 remained pending in the application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-32 are allowed.
Regarding the independent claims 1, 12 and 22, the inventions are novel and not obvious over the prior art, specifically the closest prior art of Canourgues, Speranza Brandt, Sonoda, Bolser and Coleman.
Regarding these specific methods, applicant’s amendments and line of arguments are convincing to overcome the prior art (Remarks, p. 11, 2nd to last para.).  The prior art used to teach the additional material is, indeed, not concerned with the shape of a butt-weld joint, but rather with improving strength and/or filling in missing space in the connection of overlapping pieces (Speranza, Abstract; Brandt, ¶0006).  However, the methods of the prior art does not put in the additional material to affect the shape of the butt-joint, as now required by the claim.  With the prior art being focused 
It is noted that while many of the processes in the inventions are in some sense generally conventional (i.e. providing steel sheets to be butt welded, an aluminum coating where a portion has been removed, forming a weld pool, adding material, etc.) it is the relationship of the different specific processes (sheets of a certain thickness, adding material to manipulate a shape, further processing of the weld) that makes these related inventions novel and not obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761   

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715